Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Therefore, the “the vertical distance between the first hold arm and the second hold arm is adjustable,” as recited in claim 8 lines 1-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the “the first hold arm and the second hold arm can be adjusted,” as recited in claim 26 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wallberg (US 2,916,125) in view of Greewald (US 6,513,679).

Referring to claim 1.  Wallberg discloses a seeder head (Figure 2; a head for dispensing articles; an articles seeder) comprising:
a body (18; Figure 2) having a proximal end (end of 18 adjacent member 40) and a distal end (dispensing end of 18) spaced a distance from the proximal end (see Figure 2);

a first hold arm (23) disposed within the bore (interior opening of 18) between the proximal end (end of 18 adjacent member 40) and the distal end (dispensing end of 18), the first hold arm (23) coupled to a first actuator (surface of 30); and
a second hold arm (24) disposed within the bore (interior opening of 18) between the distal end (end of 18 adjacent member 40) and the first hold arm (23), the second hold arm (24) coupled to a second actuator (surface of 28), wherein:
the bore (interior opening of 18) is shaped and sized to receive a plurality of seeds (articles 10) at the proximal opening (end of 18 adjacent member 40), and
the first hold arm (23) and the second hold arm (24) are movable by the first actuator (surface of 30) and the second actuator (surface of 28) to selectively allow one of the plurality of seeds (articles 10) to fall under force of gravity (see Figure 2) to the distal opening of the bore (opening at a dispensing end of 18),
the first hold arm (23) and the second hold arm (24) are disposed a vertical distance from each other (see spacing in Figure 2) such that at least a seed (articles 10) can be retained between the first hold arm (23) and the second hold arm (24).

Wallberg does not disclose the articles to be dispensed as being seeds.



Wallberg does not disclose at least two of the plurality of seeds can be retained between the first hold arm (23) and the second hold arm (24).

Greewald discloses a drug storage dispensing device (Figure 16a) wherein the first hold arm (173) and the second hold arm (174) are disposed a vertical distance
from each other (see Figure 16c) such that at least two of the plurality of seeds (see more than two capsules retained in housing; Figure 16c) can be retained between the first hold arm (173) and the second hold arm (174),

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wallberg to have included at least at least two of the plurality of seeds to be retained between the first hold arm and the second hold arm as taught by Greewald because a single actuation of the hold arms would allow a desired number of a plurality of seeds to be dispensed during one actuation cycle of the hold arms.

Referring to claim 3.  Wallberg discloses a seeder head (Figure 2; a head for dispensing articles; an articles seeder) comprising a flange (49; Figure 2) that couples 

Referring to claim 4.  Wallberg discloses a seeder head (Figure 2; a head for dispensing articles; an articles seeder) comprising a vibrating mechanism (15; Col. 2 line 57-60) that vibrates the seeder head (18).

Referring to claim 5.  Wallberg does not disclose a first and second biasing assembly biasing hold arms towards the bore.
Greewald discloses tablet dispenser (50; Figure 5a) wherein a first biasing assembly (64 top; Figure 5a) coupled to the first hold arm (top member 63 as seen in Figure 5a), wherein the first biasing assembly biases the first hold arm (top member 63 as seen in Figure 5a) towards the bore (53); and
a second biasing assembly (64 bottom; Figure 5a) coupled to the second hold arm (bottom member 63 as seen in Figure 5a), wherein the second biasing assembly biases the second hold arm (bottom member 63 as seen in Figure 5a) towards the bore (53).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wallberg to include a first and second biasing assembly biasing hold arms towards the bore as taught by Greewald because the default position of the first and second hold arms would be in the interior of the dispenser thus assuring no articles are dispensed prior to actuating the hold arms.

Referring to claim 6.  Wallberg discloses a seeder head (Figure 2; a head for dispensing articles; an articles seeder) comprising
a first bore opening (bore opening for member 21; Figure 2) extending from the bore (interior of 18) to an outer surface of the body (outer surface of 18), the first bore opening receiving the first hold arm (23) therein; and
a second bore opening (bore opening for member 22; Figure 2) extending from the bore (interior of 18) to an outer surface of the body (outer surface of 18), the second bore opening receiving the second hold arm (24) therein.

Referring to claim 8.  Greewald discloses a drug storage dispensing device (Figure 18A) wherein the vertical distance between the first hold arm (174) and the second hold arm (173) is adjustable (These apertures are located directly adjacent to the catcher doors, so that any given catcher door can be closed by the control electronics by pushing the catcher in through the corresponding aperture in the drug tube; Col. 17 line 27).
	It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wallberg to include the vertical distance between the first hold arm and the second hold arm to be adjustable as taught by Greewald because the quantity of articles to be released by actuation of the hold arms can be modified thus releasing a quantity of articles that is adjustable by the user.

Referring to claim 9.  Wallberg does not specifically disclose the first actuator and the second actuator includes a linear actuator.
Greewald discloses a drug storage dispensing device (Figure 18A) wherein 
the first actuator (174; Figure 18A) includes a linear actuator (see Figure 18B), a is coupled to the first hold arm (hold arm of 174) via a first actuator arm ; and
the second actuator (173; Figure 18A) includes a linear actuator (see Figure 18B) and is coupled to the second hold arm (hold arm of 173) via a second actuator arm.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wallberg to include the first actuator and the second actuator including a linear actuators as taught by Greewald because the linear motion of the actuators would provide motion only in one direction thus assuring the shutters enter and exis the bore hole predictably.   

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Wallberg (US 2,916,125) in view of Greewald (US 6,513,679) and further in view of Monti (US 2009/0090659 A1).

Referring to claim 2.  Wallberg in view of Greewald do not disclose a one or more sensors that sense a location of the plurality of seeds (articles).
Monti discloses an article dispenser (Figure 1) wherein a feeding mechanism comprises one or more sensors (7; Figure 2) that sense a location of the plurality of seeds (articles 2).
.

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wallberg (US 2,916,125) in view of Greewald (US 6,513,679) and further in view of Tennent (US 4,669,633).

Referring to claims 21.  Wallberg discloses a seeder head (Figure 2; a head for dispensing articles; an articles seeder) comprising:
a body (18; Figure 2) having a proximal end (end of 18 adjacent member 40) and a distal end (dispensing end of 18) spaced a distance from the proximal end (see Figure 2);
a bore (interior opening of 18) extending through an interior of the body (18) from the proximal end to the distal end, the bore (interior opening of 18) comprising a proximal opening (opening at end of 18 adjacent member 40) at the proximal end and a distal opening at the distal end (opening at a dispensing end of 18);
a first hold arm (23) disposed within the bore (interior opening of 18) between the proximal end (end of 18 adjacent member 40) and the distal end (dispensing end of 18), the first hold arm (23) coupled to a first actuator (surface of 30); and

the bore (interior opening of 18) is shaped and sized to receive a plurality of seeds (articles 10) at the proximal opening (end of 18 adjacent member 40), and
the first hold arm (23) and the second hold arm (24) are movable by the first actuator (surface of 30) and the second actuator (surface of 28) to selectively allow one of the plurality of seeds (articles 10) to fall under force of gravity (see Figure 2) to the distal opening of the bore (opening at a dispensing end of 18),
the first hold arm (23) and the second hold arm (24) are disposed a vertical distance from each other (see spacing in Figure 2) such that at least a seed (articles 10) can be retained between the first hold arm (23) and the second hold arm (24).

Wallberg does not disclose the articles to be dispensed as being seeds.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wallberg to include the articles to be dispensed as being seeds because comparability to dispenser different type articles would increase potential sale for the apparatus. 

Wallberg does not disclose at least two of the plurality of seeds can be retained between the first hold arm (23) and the second hold arm (24).


from each other (see Figure 16c) such that at least two of the plurality of seeds (see more than two capsules retained in housing; Figure 16c) can be retained between the first hold arm (173) and the second hold arm (174),

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wallberg to have included at least at least two of the plurality of seeds to be retained between the first hold arm and the second hold arm as taught by Greewald because a single actuation of the hold arms would allow a desired number of a plurality of seeds to be dispensed during one actuation cycle of the hold arms.

Wallberg in view of Greewald do not disclose a first hold arm coupled to a first actuator disposed on a first side of the bore and a second actuator disposed on a second side of the bore opposite the first side of the bore.

Tennent discloses an articles dispensing apparatus (Figure 7) wherein a first hold arm (35; Figure 7) coupled to a first actuator (34) disposed on a first side of the bore (right side o 22) and a second actuator (32) disposed on a second side of the bore (left side o 22) opposite the first side of the bore (right side o 22).


Referring to claim 22.  Wallberg discloses a seeder head (Figure 2; a head for dispensing articles; an articles seeder) comprising a vibrating mechanism (15; Col. 2 line 57-60) that vibrates the seeder head (18).

Referring to claim 23.  Wallberg does not disclose a first and second biasing assembly biasing hold arms towards the bore.
Greewald discloses tablet dispenser (50; Figure 5a) wherein a first biasing assembly (64 top; Figure 5a) coupled to the first hold arm (top member 63 as seen in Figure 5a), wherein the first biasing assembly biases the first hold arm (top member 63 as seen in Figure 5a) towards the bore (53); and
a second biasing assembly (64 bottom; Figure 5a) coupled to the second hold arm (bottom member 63 as seen in Figure 5a), wherein the second biasing assembly biases the second hold arm (bottom member 63 as seen in Figure 5a) towards the bore (53).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wallberg in view of Tennent to include a first and second biasing assembly biasing hold arms 

Referring to claim 24.  Wallberg discloses a seeder head (Figure 2; a head for dispensing articles; an articles seeder) comprising
a first bore opening (bore opening for member 21; Figure 2) extending from the bore (interior of 18) to an outer surface of the body (outer surface of 18), the first bore opening receiving the first hold arm (23) therein; and
a second bore opening (bore opening for member 22; Figure 2) extending from the bore (interior of 18) to an outer surface of the body (outer surface of 18), the second bore opening receiving the second hold arm (24) therein.

Referring to claim 25.  Wallberg discloses a seeder head (Figure 2; a head for dispensing articles; an articles seeder) wherein the first hold arm (23) is spaced relative to the second hold arm (24) such that a distance between the first hold arm and the second hold arm is fixed (see Figure 2) and corresponds to a shape and a size of the one or more of the plurality of seeds (see space between tips 21 and 22; Figure 2).

Referring to claim 26.  Greewald discloses a drug storage dispensing device (Figure 18A) wherein the vertical distance between the first hold arm (174) and the second hold arm (173) is adjustable (These apertures are located directly adjacent to the catcher doors, so that any given catcher door can be closed by the control 
	It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wallberg in view of Tennent to include the vertical distance between the first hold arm and the second hold arm to be adjustable as taught by Greewald because the quantity of articles to be released by actuation of the hold arms can be modified thus releasing a quantity of articles that is adjustable by the user.

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. See modified rejection above.

	Applicant argues Wallberg fails to disclose, teach, or suggest a seeder head comprising first and second hold arms disposed in a vertical distance from each other. In view of the examiner, Wallberg discloses first and second hold arms are shown to be disposed in a vertical distance from each other, as can be seen in Figure 2. See modified rejections above.
	 Applicant further argues regarding claim 5, that one of ordinary skill in the art would not be motivation to combine Wallberg with Greenwald. In response to applicant's argument that the teachings of Greenwald cannot be combined with the primary reference of Wallberg, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.